SUPPLEMENT Dated December 16, 2014 To the Current Prospectus and Statement of Additional Information Voya Marathon Plus Issued by Voya Insurance and Annuity Company Through Its Variable Annuity Account I This supplement updates the Prospectus and Statement of Additional Information (the “SAI”) and subsequent supplements thereto for your variable annuity contract. Please read it carefully and keep it with your copy of the Prospectus and SAI for future reference. If you have any questions, please call Customer Service at 1-800-366-0066. Important Information Regarding Upcoming Investment Portfolio Reorganizations The Board of Trustees of Voya Investors Trust approved a proposal to reorganize the Voya Global Resources Portfolio (the “Merging Portfolio”) with and into the Voya Global Value Advantage Portfolio (the “Surviving Portfolio”).
